     Case 1:20-cv-01802-NONE-EPG Document 21 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY BARRETT,                                    No. 1:20-cv-01802-NONE-EPG (PC)
12                         Plaintiff,
13           v.                                           ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS
14    A. CIOLLI, et al.,
                                                          (Doc. Nos. 14, 15)
15                         Defendants.
16

17          Plaintiff Anthony Barrett is a federal inmate appearing pro se and in forma pauperis in

18   this civil rights action pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388

19   (1971). This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

20   § 636(b)(1)(B) and Local Rule 302.

21          On May 25, 2021, plaintiff filed a motion to return property, which the assigned

22   magistrate judge construed as a motion seeking the granting of injunctive relief. (Doc. No. 14.)

23   On June 2, 2021, the assigned magistrate judge entered findings and recommendations

24   recommending that plaintiff’s motion for injunctive relief be denied. (Doc. No. 15.) Those

25   findings and recommendations were served on plaintiff and contained notice that any objections

26   thereto were to be filed within twenty-one (21) days after service. (Id. at 4.) No objections have

27   been filed, and the deadline to do so has expired.

28   ///
                                                          1
     Case 1:20-cv-01802-NONE-EPG Document 21 Filed 08/02/21 Page 2 of 2


 1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court concludes that the

 3   magistrate judge’s findings and recommendations are supported by the record and by proper

 4   analysis. Among other things, the magistrate judge correctly points out that plaintiff has failed to

 5   demonstrate irreparable harm would result if his requested injunction is denied, as his allegations

 6   concern the seizure of perishable food, personal hygiene items, a radio, and other personal items.

 7           Accordingly,

 8           1. The findings and recommendations entered on June 2, 2021 (Doc. No. 15) are adopted

 9   in full; and

10           2. Plaintiff’s motion for injunctive relief (Doc. No. 14) is denied without prejudice.

11   IT IS SO ORDERED.
12
         Dated:     July 31, 2021
13                                                      UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
